Exhibit 10.27


$15,000,000
 
CENTRAL PACIFIC FINANCIAL CORP.
 
Common Stock, no par value per share
 
Distribution Agreement
 
September 4, 2009
 


 
Sandler O’Neill & Partners, L.P.,
 
919 Third Avenue, 6th Floor,
 
New York, New York 10022
 
RBC Capital Markets Corporation,
3 World Financial Center,
200 Vesey Street, 8th Floor,
New York, New York  10006


Ladies and Gentlemen:
 
Central Pacific Financial Corp., a Hawaii corporation (the “Company”), proposes
to issue and sell from time to time to or through Sandler O’Neill & Partners,
L.P. (“Sandler O’Neill & Partners”) and RBC Capital Markets Corporation (“RBC
Capital Markets”), as sales agents and/or principals (the “Agents”), shares of
the Company’s common stock, without par value (the “Common Stock”) having
aggregate sales proceeds of up to $15,000,000, on the terms set forth in this
Distribution Agreement (this “Agreement”).  For the purposes of this Agreement,
shares of Common Stock to be sold under this Agreement shall be referred to as
“Shares.”  The Company agrees that whenever it determines to sell Shares
directly to either of the Agents, as principals, it will enter into a separate
agreement (each, a “Terms Agreement”) with such Agent, in substantially the form
of Annex I hereto, relating to such sale.


Section 1. Representations and Warranties.  The Company represents and warrants
to the Agents that, as of the date of this Agreement, any applicable
Registration Statement Amendment Date (as defined in Section 3(i) below), each
Company Periodic Report Date (as defined in Section 3(h) below), each Applicable
Time (as defined in Section 1(a) below) and each Settlement Date (as defined in
Section 2(g) below):
 
(a) The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration No.
333-157166) for the registration of the Shares and other securities of the
Company, which registration statement has been declared effective by the
Commission under the Securities Act of 1933, as amended (the “1933 Act”), in
respect of the Shares; and no stop order suspending the effectiveness of such
registration statement or any part thereof has been issued and no proceeding for
that purpose has been initiated or, to the knowledge of the Company, threatened
by the Commission, and no written (or, to the knowledge of the Company,
oral) notice of objection of the Commission to the use of such form of
registration statement or any post-effective amendment thereto has been received
by the Company (the base prospectus filed as part of such registration
statement, in the form in which it has most recently been filed with the
Commission on or prior to the date of this Agreement, is hereinafter called the
“Basic Prospectus”; the various parts of such registration statement, and any
prospectus supplement relating to the Shares that is filed with the Commission
and deemed by virtue of Rule 430B under the 1933 Act to be part of such
registration statement, each as amended at the time such part of the
registration statement became effective, are hereinafter collectively called the
“Registration Statement”; the prospectus supplement specifically relating to the
Shares prepared and filed with the Commission pursuant to Rule 424(b) under the
1933 Act is hereinafter called the “Prospectus Supplement”; the Basic
Prospectus, as amended and supplemented by the Prospectus Supplement, is
hereinafter called the “Prospectus”; any reference herein to the Basic
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include the documents incorporated by reference therein pursuant to Item
12 of Form S-3 under the 1933 Act; any reference to any amendment or supplement
to the Basic Prospectus, the Prospectus Supplement or the Prospectus shall be
deemed to refer to and include any post-effective amendment to the Registration
Statement, any prospectus supplement relating to the Shares filed with the
Commission pursuant to Rule 424(b) under the 1933 Act and any documents filed
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and
incorporated therein, in each case after the date of the Basic Prospectus, the
Prospectus Supplement or the Prospectus, as the case may be; any reference to
any amendment to the Registration Statement shall be deemed to refer to and
include any annual report of the Company filed pursuant to Section 13(a) or
15(d) of the 1934 Act after the effective date of the Registration Statement
that is incorporated by reference in the Registration Statement; and any “issuer
free writing prospectus” as defined in Rule 433 under the 1933 Act relating to
the Shares is hereinafter called an “Issuer Free Writing Prospectus”).
 
At the respective times the Registration Statement was originally declared
effective and any amendment thereto was declared effective, at the time the
Company’s most recent Annual Report on Form 10-K was filed with the Commission,
at each “new effective date” with respect to the Agents pursuant to Rule
430B(f)(2) of the rules and regulations of the Commission under the 1933 Act
(the “1933 Act Regulations”), the Registration Statement and any amendments
thereto complied, comply and will comply in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations and did not, do not
and will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.


No order preventing or suspending the use of the Basic Prospectus, the
Prospectus Supplement, the Prospectus or any Issuer Free Writing Prospectus has
been issued by the Commission, and the Basic Prospectus and the Prospectus
Supplement, at the time of filing thereof, conformed in all material respects to
the requirements of the 1933 Act and the 1933 Act Regulations and did not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.


For the purposes of this Agreement, the “Applicable Time” means, with respect to
any Shares, the time of sale of such Shares pursuant to this Agreement; the
Prospectus and the applicable Issuer Free Writing Prospectus(es) issued at or
prior to such Applicable Time, taken together (collectively, and, with respect
to any Shares, together with the public offering price of such Shares, the
“General Disclosure Package”) as of each Applicable Time and each Settlement
Date, will not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and each
applicable Issuer Free Writing Prospectus will not conflict with the information
contained in the Registration Statement, the Prospectus Supplement or the
Prospectus, and each such Issuer Free Writing Prospectus, as supplemented by and
taken together with the General Disclosure Package as of such Applicable Time,
will not include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
 
(b) The documents incorporated or deemed to be incorporated by reference in the
Prospectus Supplement or the Prospectus, at the respective time they were or
hereafter are filed with the Commission, complied, comply and will comply in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the Commission thereunder (the “1934 Act Regulations”), and did
not, do not and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(c) The statements set forth in the Prospectus Supplement under the captions
“Risk Factors — Risks Related to this Offering”, “Description of Common Stock”
and “Plan of Distribution” and in the Company’s Form 8-A filed with the
Commission on December 12, 2002, as amended, insofar as they purport to
constitute a summary of the terms of the Shares or certain provisions of the
Company’s charter and by-laws or Hawaii law, and in the Basic Prospectus under
the caption “Our Company - Supervision and Regulation”, in the Prospectus
Supplement under the caption “Certain United States Tax Consequences to Non-U.
S. Holders of Our Common Stock” and in the Company’s Annual Report on Form 10-K
for the year ended December 31, 2008 under the caption “Supervision and
Regulation”, insofar as they purport to describe the provisions of the laws,
rules, regulations and documents referred to therein, are accurate in all
material respects and represent a fair summary of such terms or provisions, as
applicable.
 
(d) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Hawaii and the Company is qualified to
do business as a foreign corporation in each jurisdiction in which qualification
is required, except where failure to so qualify would not have a Material
Adverse Effect (as defined below).  Each of the Company’s subsidiaries that is a
“significant subsidiary” as defined in Rule 1-02 of Regulation  S-X (each a
“Subsidiary” and collectively the “Subsidiaries”) is listed on Exhibit 21 to the
Company’s most recent Annual Report on Form 10-K/A filed with the
Commission.  Except as otherwise stated on Exhibit 21, each Subsidiary is a
direct or indirect wholly owned subsidiary of the Company.  Each Subsidiary is
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and is qualified to do business as a foreign
corporation in each jurisdiction in which qualification is required, except
where failure to so qualify would not have a Material Adverse Effect.  For the
purposes of this Agreement, the term “Material Adverse Effect” shall mean a
material adverse effect on the business, financial condition, properties,
shareholder’s equity, or results of operations of the Company and its
Subsidiaries, taken as a whole.
 
(e) The Company is duly registered as a bank holding company under the Bank
Holding Company Act of 1956, as amended.  The Company’s banking subsidiary holds
the requisite authority from the Hawaii Division of Financial Institutions (the
“Division”) to do business as a state-chartered banking corporation under the
laws of the State of Hawaii as described in each of the General Disclosure
Package and the Prospectus.  The Company and each Subsidiary are in compliance
in all material respects with all laws administered by the Board of Governors of
the Federal Reserve System (the “Federal Reserve Board”), the Federal Deposit
Insurance Corporation (the “FDIC”), the Division and any other federal or state
bank regulatory authorities with jurisdiction over the Company and its
subsidiaries, except for failures to be so in compliance that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
(f) The Company is subject to the reporting requirements of the 1934 Act and has
timely filed all reports required thereby.
 
(g) The Company has the authorized capitalization set forth in the
Prospectus.  All of the issued shares of capital stock of the Company have been
duly and validly authorized and issued, are fully paid and nonassessable, have
been issued in compliance with all federal and state securities laws, and were
not issued in violation of or subject to any preemptive rights or other similar
rights, except for such rights as may have been fully satisfied or
waived.  Except as disclosed in the Prospectus and for options, restricted
stock, restricted stock units and similar securities issued under the Company’s
existing shareholder-approved equity compensation plans, the Company does not
have outstanding any options to purchase, or any preemptive rights or other
rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations.  With respect to each of the Subsidiaries, all the issued and
outstanding shares of such Subsidiary’s capital stock have been duly authorized
and validly issued, are fully paid and nonassessable, and, except as disclosed
in the Prospectus, are owned directly by the Company or one of its Subsidiaries
free and clear of any liens, claims or encumbrances, other than the pledge of
the capital of CPB Real Estate, Inc. to the Federal Home Loan Bank.
 
(h) The Shares have been duly authorized and, when issued, delivered and paid
for in the manner set forth in this Agreement, will be validly issued, fully
paid and nonassessable, and conform in all material respects to the description
thereof contained in each of the Registration Statement, the General Disclosure
Package and the Prospectus.  No preemptive rights or other rights to subscribe
for or purchase any shares of Common Stock exist with respect to the issuance
and sale of the Shares by the Company pursuant to this Agreement, except for
such rights as may have been fully satisfied or waived prior to the Settlement
Date.  There are no restrictions upon the voting or transfer of any of the
Shares except as required under applicable federal or state securities laws.  No
further approval or authority of the shareholders or the Board of Directors of
the Company will be required for the issuance and sale of the Shares as
contemplated herein.
 
(i) The Company has full legal right, corporate power and authority to enter
into this Agreement and perform the transactions contemplated hereby.  This
Agreement has been duly authorized, executed and delivered by the Company.  This
Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application relating to or
affecting the enforcement of creditors’ rights and the application of equitable
principles relating to the availability of remedies, and subject to 12 U.S.C.
§1818(b)(6)(D) (or any successor statute) and similar bank regulatory powers and
to the application of principles of public policy, and except as rights to
indemnity or contribution, including but not limited to, indemnification
provisions set forth in Section 7 of this Agreement may be limited by federal or
state securities law or the public policy underlying such laws.
 
(j) KPMG LLP, who has expressed its opinion with respect to the consolidated
financial statements contained in the Company’s Annual Report on Form 10-K/A for
the year ended December 31, 2008, are registered independent public accountants
as required by the 1933 Act and the 1933 Act Regulations and by the rules of the
Public Accounting Oversight Board and, to the knowledge of the Company after
reasonable inquiry, KPMG is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 with respect to the Company.
 
(k) The execution, delivery and performance of this Agreement by the Company,
the issuance and sale of the Shares by the Company, the compliance by the
Company with all of the provisions of this Agreement and the consummation of the
transactions herein contemplated (including, without limitation, the use of
proceeds from the sale of the Shares as described in the Prospectus Supplement
and the Prospectus under the caption “Use of Proceeds”), do not and will not
(i) violate or conflict with any provision of the amended and restated articles
of incorporation or bylaws of the Company or the organizational documents of any
Subsidiary and (ii) except as would not reasonably be expected to result in a
Material Adverse Effect and will not materially and adversely affect the
Company’s ability to consummate the transactions contemplated by this Agreement,
(x) result in the creation of any lien, charge, security interest or encumbrance
upon any assets of the Company or any Subsidiary pursuant to the terms or
provisions of, and will not conflict with, result in the breach or violation of,
or constitute, either by itself or upon notice or the passage of time or both, a
default under, or give rise to the accelerated due date of any payment due
under, any agreement, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which any of the Company or any
Subsidiary is a party or by which any of the Company or any Subsidiary or their
respective properties may be bound or affected or (y) violate any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Company or any Subsidiary or any of their respective
properties.  All consents, approvals, licenses, qualifications, authorizations
or other orders of any court, regulatory body, administrative agency or other
governmental agency or body that are required for the execution and delivery of
this Agreement or the consummation of the transactions contemplated by this
Agreement, including the issuance, sale and delivery of the Shares, have been
obtained, except such consents, approvals authorizations, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution of the Shares by the Agents.
 
(l) Except as would not reasonably be expected to have a Material Adverse
Effect, the material contracts to which the Company or any of its Subsidiaries
is a party, have been duly and validly authorized, executed and delivered by the
Company or its Subsidiaries, as the case may be, and constitute the legal, valid
and binding agreements of the Company or its Subsidiaries, enforceable by and
against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to enforcement of creditors’
rights generally, and general equitable principles relating to the availability
of remedies, and subject to 12 U.S.C. §1818(b)(6)(D) (or any successor
statute) and similar bank regulatory powers and to the application of principles
of public policy, and except as rights to indemnity or contribution may be
limited by federal or state securities laws and the public policy underlying
such laws.
 
(m) The deposit accounts of the Central Pacific Bank (the “Bank”) are insured up
to the maximum amount provided by the FDIC and no proceedings for the
modification, termination or revocation of any such insurance are pending or
threatened.
 
(n) Except as disclosed in each of the General Disclosure Package and the
Prospectus, there are no legal or governmental actions, suits or proceedings
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary before or by any court, regulatory body or administrative agency or
any other governmental agency or body, domestic, or foreign, which actions,
suits or proceedings, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; and no labor disturbance by the
employees of the Company exists or, to the Company’s knowledge, is imminent,
that would reasonably be expected to have a Material Adverse Effect.
 
(o) Except as disclosed in each of the General Disclosure Package and the
Prospectus, no Subsidiary of the Company is currently prohibited, directly or
indirectly, under any order of the Federal Reserve Board (other than orders
applicable to bank holding companies and their subsidiaries generally), under
any applicable law, or under any agreement or other instrument to which it is a
party or is subject, from paying any dividends to the Company, from making any
other distribution on such Subsidiary’s capital stock (other than as provided in
the (x) Indenture, dated December 15, 2004, by and between the Company, as
issuer, and Wilmington Trust Company, as trustee, and (y) Indenture, dated
October 10, 2003, by and between the Company, as issuer, and U.S. Bank National
Association, as trustee), from repaying to the Company any loans or advances to
such Subsidiary from the Company or from transferring any of such Subsidiary’s
properties or assets to the Company or any other Subsidiary of the Company.
 
(p) Each of the Company and its Subsidiaries has valid title to all the
properties and assets described as owned by it in the consolidated financial
statements included in the Registration Statement, the General Disclosure
Package and the Prospectus, free and clear of all liens, mortgages, pledges, or
encumbrances of any kind except (i) those, if any, reflected in such
consolidated financial statements, or (ii) those that would not reasonably be
expected to have a Material Adverse Effect.  Any real property and buildings
held under lease or sublease by the Company and each of its Subsidiaries are
held by them under valid, subsisting and enforceable leases.
 
(q) Except as disclosed in each of the General Disclosure Package and the
Prospectus, since December 31, 2008, (i) the Company and its Subsidiaries have
conducted their respective businesses in all material respects in the ordinary
course, consistent with prior practice, (ii) except for publicly disclosed
ordinary dividends on the Common Stock and dividends paid on the Company’s Fixed
Rate Cumulative Perpetual Preferred Stock, the Company has not made or declared
any distribution in cash or in kind to its shareholders, (iii) neither the
Company nor any of its Subsidiaries has issued any capital stock or securities
issuable into capital stock except for securities issued pursuant to the
Company’s existing shareholder-approved equity incentive plans, (iv) neither the
Company nor its Subsidiaries has incurred any liabilities or obligations of any
nature (absolute, accrued, contingent or otherwise) which are not fully
reflected or reserved against in the financial statements described in
Section 1(cc), except for liabilities that have arisen since such date in the
ordinary and usual course of business and consistent with past practice and
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect and (v) no event or events have
occurred that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect.  As used in this paragraph,
references to the General Disclosure Package and the Prospectus exclude any
amendments or supplements thereto subsequent to the date of this Agreement.
 
(r) The Company owns, is licensed or otherwise possesses all rights to use, all
patents, patent rights, inventions, know-how (including trade secrets and other
unpatented or unpatentable or confidential information, systems, or procedures),
trademarks, service marks, trade names, copyrights and other intellectual
property rights (collectively, the “Intellectual Property”) necessary for the
conduct of its business as described in each of the General Disclosure Package
and the Prospectus, except as would not reasonably be expected to have a
Material Adverse Effect.  No claims have been asserted against the Company by
any person with respect to the use of any such Intellectual Property or
challenging or questioning the validity or effectiveness of any such
Intellectual Property except as would not reasonably be expected to have a
Material Adverse Effect.
 
(s) Each of the Company and its Subsidiaries is in compliance with all
applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including, without limitation, all applicable local, state
and federal banking and environmental laws and regulations, except where failure
to be so in compliance would not reasonably be expected to have a Material
Adverse Effect.  Except as described in the General Disclosure Package and the
Prospectus, neither the Company nor any of its Subsidiaries is (a) in violation
of its charter or bylaws or other organizational documents, as applicable,
except for any immaterial failure on the part of the Subsidiaries (other than
the Bank) to comply; (b) is in default under, and no event has occurred which,
with notice or lapse of time or both, would constitute such a default or result
in the creation or imposition of any lien, charge, or encumbrance upon any
property or assets of the Company or any of its Subsidiaries, pursuant to any
agreement, mortgage, deed of trust, lease, franchise, license, indenture or
permit, except as would not reasonably be expected to have a Material Adverse
Effect or (c) a party to or subject to or has received any order, decree,
agreement, memorandum of understanding or similar arrangement with, or a
commitment letter, supervisory letter or similar submission to, any governmental
authority, and neither the Company nor any Subsidiary has been advised by any
governmental authority that such governmental authority is contemplating issuing
or requesting (or is considering the appropriateness of issuing or requesting)
any such order, decree, agreement, memorandum of understanding, commitment
letter, supervisory letter or similar submission.  Neither the Company nor any
Subsidiary has received any communication from any governmental authority that
it is not acting in material compliance with any statute, regulation or
ordinance.  The Bank has received a Community Reinvestment Act rating of
“Satisfactory” or better.
 
(t) Each of the Company and its Subsidiaries has filed on a timely basis (giving
effect to extensions) all required federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon to
the extent that such taxes have become due and are not being contested in good
faith, and the Company does not have knowledge of any tax deficiency that has
been or might be asserted or threatened against it or any Subsidiary, in each
case, that could reasonably be expected to have a Material Adverse Effect.  All
material tax liabilities accrued through the date hereof have been adequately
provided for on the books of the Company.  There is no tax lien, whether imposed
by any federal, state or other taxing authority, outstanding against the assets
of the Company or any of its Subsidiaries that would reasonably be expected to
have a Material Adverse Effect.
 
(u) On the Settlement Date, all stock transfer or other taxes (other than income
taxes) that are required to be paid in connection with the sale and transfer of
the Shares will have been, fully paid or provided for by the Company and all
laws imposing such taxes will have been fully complied with.
 
(v) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof, will not be an “investment
company,” as such term is defined in the Investment Company Act of 1940, as
amended.
 
(w) The Company and each of its Subsidiaries maintain insurance underwritten by
insurers of recognized financial responsibility, of the types and in the amounts
that the Company reasonably believes is adequate for its business on a
consolidated basis, including, but not limited to, insurance covering real and
personal property owned or leased by the Company or any of its Subsidiaries
against theft, damage, destruction, acts of vandalism and all other risks
customarily insured against, with such deductibles as are customary for
companies in the same or similar business, all of which insurance is in full
force and effect.  There are no material claims by the Company or any Subsidiary
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause.  Neither the
Company nor any Subsidiary has received notice from any insurance carrier that
such insurance will be canceled or that coverage thereunder will be reduced or
eliminated (except any such insurance or coverage that will be replaced by
policies covering the full or substantially the full amount of the original
coverage with no lapse in coverage), and there are presently no material claims
pending under policies of such insurance and no notices have been given by the
Company or any Subsidiary under such policies.
 
(x) Neither the Company nor any affiliate of the Company nor any person acting
on their behalf has taken, nor will the Company or any affiliate or any person
acting on their behalf take, directly or indirectly, any action which is
designed to or which has constituted or which would reasonably be expected to
cause or result in stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares.
 
(y) The Company shall use the net proceeds received by it from the sale of the
Shares pursuant to this Agreement in the manner specified in each of the General
Disclosure Package and the Prospectus under the caption “Use of Proceeds.”
 
(z) No transaction has occurred between or among the Company or any Subsidiary,
on the one hand, and its affiliates, officers or directors on the other hand,
that is required to have been described under applicable securities laws in its
1934 Act filings and is not so described in such filings.
 
(aa) There is no transaction, arrangement or other relationship between the
Company or any of its Subsidiaries and an unconsolidated or other off-balance
sheet entity that is required to be disclosed by the Company in its 1934 Act
filings and is not so disclosed or that otherwise would be reasonably expected
to have a Material Adverse Effect.
 
(bb) Each of the Company and its Subsidiaries has all franchises, licenses,
certificates and other authorizations from such federal, state or local
government or governmental agency, department or body that are currently
necessary  to own, lease and operate their respective properties and currently
necessary for the operation of their respective businesses, except where the
failure to possess currently such franchises, licenses, certificates and other
authorizations would not reasonably be expected to have a Material Adverse
Effect.  Neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such permit that,
if the subject of an unfavorable decision, ruling or finding, could reasonably
be expected to have a Material Adverse Effect.
 
(cc) The consolidated financial statements of the Company and the related notes
and schedules thereto included in its 1934 Act filings fairly present the
financial position, results of operations, shareholders’ equity and cash flows
of the Company and its consolidated Subsidiaries at the dates and for the
periods specified therein.  Such financial statements and the related notes and
schedules thereto have been prepared in accordance with accounting principles
generally accepted in the United States consistently applied throughout the
periods involved (except as otherwise noted therein) and all adjustments
necessary for a fair presentation of results for such periods have been made;
provided, however, that the unaudited financial statements are subject to normal
year-end audit adjustments (which are not expected to be material) and do not
contain all footnotes required under generally accepted accounting principles.
 
(dd) The Company is in compliance in all material respects with the requirements
of the New York Stock Exchange (“NYSE”) for continued listing of the Common
Stock thereon.  The Company has taken no action designed to, or likely to have
the effect of, terminating the registration of the Common Stock under the 1934
Act or the listing of the Common Stock on the NYSE, nor has the Company received
any notification that the Commission or NYSE is contemplating terminating such
registration or listing.  The transactions contemplated by this Agreement will
not contravene the rules and regulations of NYSE.
 
(ee) The Company maintains a system of internal controls over financial
reporting (as defined in Rule 13a-15 under the 1934 Act) that have been designed
by, or under the supervision of, its principal executive and financial officer,
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has disclosure controls and procedures (as defined in
Rules 13a-4 and 15d-14 under the 1934 Act) that are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and the Company’s principal financial officer or
persons performing similar functions.  The Company has not become aware of any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.  The Company is otherwise in compliance in all material respects with
all applicable provisions of the Sarbanes-Oxley Act of 2002, as amended and the
rules and regulations promulgated thereunder.
 
(ff) Neither the Company, nor any Subsidiary, nor, to the knowledge of the
Company, any director, officer, agent, employee or other Person acting on behalf
of the Company or any Subsidiary has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.
 
(gg) Except as described in each of the General Disclosure Package and the
Prospectus, (A) there are no outstanding rights (contractual or otherwise),
warrants or options to acquire, or instruments convertible into or exchangeable
for, or agreements with respect to the sale or issuance of, any shares of
capital stock of or other equity interest in the Company (other than this
Agreement) and (B) there are no agreements between the Company and any person
granting such person the right to require the Company to file a registration
statement under the 1933 Act or otherwise register any securities of the Company
owned or to be owned by such person.
 
(hh) Except as described in the Prospectus, the Company is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (herein called “ERISA”); no “reportable
event” (as defined in ERISA) has occurred with respect to any “pension plan” (as
defined in ERISA) for which the Company would have any material liability; the
Company has not incurred and does not expect to incur any material liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “pension plan”; or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each “Pension Plan” for which the Company would
have liability that is intended to be qualified under Section 401(a) of the Code
is so qualified in all material respects and nothing has occurred, whether by
action or by failure to act, which would cause the loss of such qualification.
 
(ii) There has been no storage, disposal, generation, manufacture,
transportation, handling or treatment of toxic wastes, hazardous wastes or
hazardous substances by the Company or any Subsidiary (or, to the knowledge of
the Company, any of their predecessors in interest) at, upon or from any of the
property now or previously owned or leased by the Company or any Subsidiary in
violation of any applicable law, ordinance, rule, regulation, order, judgment,
decree or permit or that would require remedial action under any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit; there has been
no material spill, discharge, leak, emission, injection, escape, dumping or
release of any kind into such property or into the environment surrounding such
property of any toxic wastes, medical wastes, solid wastes, hazardous wastes or
hazardous substances due to or caused by the Company or any Subsidiary or with
respect to which the Company or any Subsidiary have knowledge; in each of the
foregoing cases, except as would not reasonably be expected to have a Material
Adverse Effect.  As used in this Section 1(ii), the terms “hazardous wastes”,
“toxic wastes”, “hazardous substances”, and “medical wastes” shall have the
meanings specified in any applicable local, state, federal and foreign laws or
regulations with respect to environmental protection.
 
(jj) The Company is not, nor has ever been, a U.S. real property holding
corporation within the meaning of Section 897 of the Internal Revenue Code of
1986, as amended.
 
(kk) The Company is not, nor has ever been, an issuer of the type described in
Rule 144(i)(l) under the 1933 Act.
 
(ll) Each of the Company and its Subsidiaries does and will, after giving effect
to the transactions contemplated hereby, own assets the fair saleable value of
which are (i) greater than the total amount of its liabilities (including known
contingent liabilities) and (ii) greater than the amount that will be required
to pay the probable liabilities of its existing debts as they become absolute
and matured considering the financing alternatives reasonably available to
it.  The Company has no knowledge of any facts or circumstances which lead it to
believe that it or any of its Subsidiaries will be required to file for
reorganization or liquidation under the bankruptcy or reorganization laws of any
jurisdiction, and has no present intent to so file.
 
(mm) Neither the execution of this Agreement nor the issuance of the Shares will
trigger any rights or obligations, or require compliance with any Hawaii
“takeover” statute.
 
Section 2. Sale and Delivery of Shares.
 
(a) Subject to the terms and conditions set forth herein, the Company agrees to
sell through the Agents, acting as sales agents, or directly to the Agents,
acting as principals, from time to time, and the Agents agree to use their
commercially reasonable efforts to sell, as sales agents for the Company, the
Shares.  Sales of the Shares, if any, through the Agents acting as sales agents
or directly to the Agents, acting as principals, will be made by means of
ordinary brokers’ transactions on the NYSE or otherwise at market prices
prevailing at the time of sale, at prices related to prevailing market prices or
at negotiated prices.
 
(b) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Agent that is the exclusive sales Agent for the sale
of the Shares, pursuant to Section 2(c) below (the “Exclusive Sales Agent”), on
any trading day (other than a day on which the NYSE is scheduled to close prior
to its regular weekday closing time, each, a “Trading Day”) that the Company has
satisfied its obligations under Section 6 of this Agreement and that the Company
has instructed such Exclusive Sales Agent to make such sales.  On any Trading
Day, the Company may instruct the Exclusive Sales Agent by telephone (confirmed
promptly by telecopy or email, which confirmation will be promptly acknowledged
by the Exclusive Sales Agent) as to the maximum number of Shares to be sold by
the Exclusive Sales Agent on such day (in any event not in excess of the number
available for sale under the Prospectus and the currently effective Registration
Statement) and the minimum price per Share at which such Shares may be
sold.  Subject to the terms and conditions hereof, the Exclusive Sales Agent
shall use its commercially reasonable efforts to sell, as sales agent, all of
the Shares so designated by the Company.  The Company and each Agent acknowledge
and agree that (A) there can be no assurance that either Agent will be
successful in selling the Shares, (B) no Agent will incur liability or
obligation to the Company or any other person or entity if it does not sell
Shares for any reason other than a failure by such Agent to use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable law and regulations to sell such Shares as required by this Agreement
and (C) no Agent shall be obligated to purchase Shares on a principal basis,
except as otherwise specifically agreed by such Agent and the Company pursuant
to a Terms Agreement, (D) no Agent shall be liable for executing sales in
reliance upon information provided to it by the Company, provided that such
Agent has complied with the terms of this Agreement.  In the event of a conflict
between the terms of this Agreement and the terms of a Terms Agreement, the
terms of such Terms Agreement will control.
 
(c) Sandler O’Neill & Partners shall act as the Exclusive Sales Agent until
Shares have been sold by Sandler O’Neill & Partners with aggregate gross
proceeds of Five Million Dollars ($5,000,000).  Then RBC Capital Markets shall
act as the Exclusive Sales Agent until Shares have been sold by RBC Capital
Markets with aggregate gross proceeds of Five Million Dollars
($5,000,000).  Thereafter, Sandler O’Neill & Partners shall be the Exclusive
Sales Agent until Shares have been sold by Sandler O’Neill & Partners with
aggregate gross proceeds of Two Million Five Hundred Thousand Dollars
($2,500,000).  Thereafter, RBC Capital Markets shall be the Exclusive Sales
Agent until Shares have been sold by RBC Capital Markets with aggregate gross
proceeds of Two Million Five Hundred Thousand Dollars ($2,500,000).  The Company
agrees that any offer to sell, any solicitation of an offer to buy, or any sales
of Shares or any other equity security of the Company shall only be effected by
or through the Exclusive Sale Agent on any given Trading Day, and the Company
shall in no event request that Agents sell Shares on the same day; provided,
however, that (i) the foregoing limitation shall not apply to (A) exercise of
any option, warrant, right or any conversion privilege set forth in the
instrument governing such security or (B) sales solely to employees or security
holders of the Company or its Subsidiaries, or to a trustee or other person
acquiring such securities for the accounts of such persons and (ii) such
limitation shall not apply on any day during which no sales are made pursuant to
this Agreement.
 
(d) Notwithstanding the foregoing, the Company shall not authorize the sale of,
and neither Agent, acting as sales agent, shall be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time by the Company’s Board
of Directors, or a duly authorized committee thereof, and communicated to the
Agent in writing, or (ii) when such sales would result in the aggregate offering
price or number, as the case may be, of Shares sold pursuant to this Agreement
and any Terms Agreement exceeding the aggregate offering price or number, as the
case may be, of Common Stock (x) set forth in the preamble paragraph of this
Agreement, (y) available for sale under the Prospectus and the then currently
effective Registration Statement or (z) authorized from time to time to be sold
under this Agreement or any Terms Agreement by the Company’s Board of Directors,
or a duly authorized committee thereof, and communicated to the Agent in
writing.  In addition, the Company or the relevant Agent may, upon notice to the
other party hereto by telephone (confirmed promptly by telecopy or email, which
confirmation will be promptly acknowledged), suspend the offering of the Shares
with respect to the portion of the offering for which such Agent is acting as
sales agent for any reason and at any time; provided, however, that such
suspension or termination shall not affect or impair the parties’ respective
obligations with respect to the Shares sold hereunder prior to the giving of
such notice.
 
(e) The gross sales price of any Shares sold pursuant to this Agreement by
either Agent acting as sales agent of the Company shall be the market price
prevailing at the time of sale for Common Stock sold by such Agent on the NYSE
or otherwise, at prices relating to prevailing market prices or at negotiated
prices.  The compensation payable to each Agent for sales of the Shares pursuant
to this Agreement shall be equal to 1.25% of the gross sales price of the
Shares, regardless of which Agent sells the Shares.  The Company may sell Shares
to either Agent as principal at a price agreed upon between the Company and such
Agent at the relevant Applicable Time and pursuant to a separate Terms
Agreement.  The gross proceeds, after deduction of 2.5% of the gross sales price
of the Shares sold by the Agents and for any transaction fees imposed by any
governmental, regulatory or self-regulatory organization in respect of such
sales, shall constitute the net proceeds to the Company for such Shares (the
“Net Proceeds”).  The applicable Agent shall notify the Company as promptly as
practicable if any deduction referenced in the preceding sentence will be
required.
 
(f) Each Agent acting as the Exclusive Sales Agent for any given Trading Day as
specified in Section 2(c) above shall provide written confirmation to the
Company and the other Agent following the close of trading on the NYSE each day
in which Shares are sold under this Agreement setting forth the number of Shares
sold on such day, the aggregate gross sales proceeds of the Shares, the Net
Proceeds to the Company and the compensation payable by the Company to such
Agent with respect to such sales.
 
(g) Settlement for sales of Shares pursuant to this Section 2 will occur on the
third business day that is also a Trading Day following the trade date on which
such sales are made, unless another date shall be agreed to by the Company and
the Agent who made such sale (each such day, a “Settlement Date”).  On each
Settlement Date, the Shares sold through the Agent for settlement on such date
shall be delivered by the Company to the applicable Agent against payment from
such Agent of the gross proceeds of the Shares sold, less such Agent’s
commission of 1.25% from the sale of such Shares and the Company shall pay the
other Agent (who did not act as the Exclusive Sales Agent), in same day funds
delivered to accounts designated by such other Agent, an amount equal to 1.25%
of the gross proceeds from the sale of such Shares.  Settlement for all Shares
shall be effected by book-entry delivery of Shares to an account at The
Depository Trust Company designated by the Agent against payments by the Agent
of the Net Proceeds from the sale of such Shares in same day funds delivered to
an account designated by the Company.  If the Company shall default on its
obligation to deliver Shares on any Settlement Date, the Company shall
(i) indemnify and hold the Agent who sold such Shares harmless against any loss,
claim or damage arising from or as a result of such default by the Company and
(ii) pay the Agent who sold such Shares any commission to which it would
otherwise be entitled absent such default.  Any Agent who breaches this
Agreement by failing to deliver the applicable gross proceeds, less such Agent’s
commission of 1.25% from the sale of the Shares on any Settlement Date, for
Shares delivered by the Company, will pay the Company interest based on the
effective overnight federal funds rate until such proceeds, together with such
interest, have been fully paid.
 
(h) Notwithstanding any other provision of this Agreement, the Company and the
Agents agree that no sales of Shares shall take place, and the Company shall not
request the sale of any Shares that would be sold, and no Agent shall be
obligated to sell, during any period in which the Company is in possession of
material non-public information.  The Company will notify the Agent when the
Company’s insider trading policy would prohibit the purchase or sale of Common
Stock by its officers or directors.
 
(i) At each Applicable Time, Settlement Date, Registration Amendment Date and
each Company Periodic Report Date, the Company shall be deemed to have affirmed
each representation and warranty contained in this Agreement.  Any obligation of
the Agents to use their commercially reasonable efforts to sell the Shares on
behalf of the Company as Exclusive Sales Agent shall be subject to the
continuing accuracy of the representations and warranties of the Company herein,
to the performance by the Company of its obligations hereunder and to the
continuing satisfaction of the additional conditions specified in Section 6 of
this Agreement.
 
Section 3. Covenants.  The Company covenants with each Agent as follows:
 
(a) During any period when the delivery of a prospectus is required in
connection with the offering or sale of Shares (whether physically or through
compliance with Rule 153 or Rule 172 under the 1933 Act, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act), (i) to make no further
amendment or any supplement to the Registration Statement or the Prospectus
prior to any Settlement Date which shall be disapproved by either Agent promptly
after reasonable notice thereof and to advise each Agent, promptly after it
receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the Prospectus has been filed and to furnish the Agents with copies thereof,
(ii)  to file promptly all other material required to be filed by the Company
with the Commission pursuant to Rule 433(d) under the 1933 Act, (iii) to file
promptly all reports and any definitive proxy or information statements required
to be filed by the Company with the Commission pursuant to Section 13(a),
Section 13(c), Section 14 or Section 15(d) of the 1934 Act, (iv) to advise each
Agent, promptly after it receives notice thereof, of the issuance by the
Commission of any stop order or of any order preventing or suspending the use of
the Prospectus or other prospectus in respect of the Shares, of the suspension
of the qualification of the Shares for offering or sale in any jurisdiction, of
the initiation or threatening of any proceeding for any such purpose, or of any
request by the Commission for the amending or supplementing of the form of the
Registration Statement or the Prospectus or for additional information, and
(v) in the event of the issuance of any such stop order or of any such order
preventing or suspending the use of the Prospectus in respect of the Shares or
suspending any such qualification, to promptly use its commercially reasonable
efforts to obtain the withdrawal of such order; and in the event of any such
issuance of a notice of objection, promptly to take such reasonable steps as may
be necessary to permit offers and sales of the Shares by the Agents, which may
include, without limitation, amending the Registration Statement or filing a new
registration statement, at the Company’s expense (references herein to the
Registration Statement shall include any such amendment or new registration
statement).
 
(b) Promptly from time to time to take such action as each Agent may reasonably
request to qualify the Shares for offering and sale under the securities laws of
such jurisdictions as either Agent may request and to comply with such laws so
as to permit the continuance of sales and dealings therein in such jurisdictions
for as long as may be necessary to complete the sale of the Shares, provided,
however, that in connection therewith the Company shall not be required to
qualify as a foreign corporation or to file a general consent to service of
process in any jurisdiction; and to promptly advise each Agent of the receipt by
the Company of any notification with respect to the suspension of the
qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.
 
(c) During any period when the delivery of a prospectus is required (whether
physically or through compliance with Rule 153 or Rule 172 under the 1933 Act,
or in lieu thereof, a notice referred to in Rule 173(a) under the 1933 Act) in
connection with the offering or sale of Shares, the Company will make available
to each Agent, as soon as practicable after the execution of this Agreement, and
thereafter from time to time furnish to each Agent, copies of the most recent
Prospectus in such quantities and at such locations as each Agent may reasonably
request for the purposes contemplated by the 1933 Act.  During any period when
the delivery of a prospectus is required (whether physically or through
compliance with Rule 153 or Rule 172 under the 1933 Act, or in lieu thereof, a
notice referred to in Rule 173(a) under the 1933 Act) in connection with the
offering or sale of Shares, and if at such time any event shall have occurred as
a result of which the Prospectus as then amended or supplemented would include
an untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made when such Prospectus is delivered, not
misleading, or, if for any other reason it shall be necessary during such same
period to amend or supplement the Prospectus or to file under the 1934 Act any
document incorporated by reference in the Prospectus in order to comply with the
1933 Act or the 1934 Act, to notify the Agents and to file such document and to
prepare and furnish without charge to the Agents as many written and electronic
copies as each Agent may from time to time reasonably request of an amended
Prospectus or a supplement to the Prospectus which will correct such statement
or omission or effect such compliance.
 
(d) To make generally available to its securityholders as soon as practicable,
but in any event not later than eighteen months after the effective date of the
Registration Statement (as defined in Rule 158(c) under the 1933 Act), an
earnings statement of the Company and the Subsidiaries (which need not be
audited) complying with Section 11(a) of the 1933 Act and the 1933 Act
Regulations (including, at the option of the Company, Rule 158 under the 1933
Act).
 
(e) To pay the required Commission filing fees relating to the Shares within the
time required by Rule 456(b)(1) under the 1933 Act without regard to the proviso
therein and otherwise in accordance with Rule 456(b) and Rule 457(r) under the
1933 Act.
 
(f) To use the Net Proceeds received by it from the sale of the Shares pursuant
to this Agreement and any Terms Agreement in the manner specified in the General
Disclosure Package.
 
(g) To file with the NYSE all documents and notices, and make all
certifications, required by the NYSE of companies that have securities that are
listed on the NYSE and maintain such listing.
 
(h) At each Applicable Time, each Settlement Date, each Registration Statement
Amendment Date (as defined below) and each Company Periodic Report Date (as
defined below) and each date on which Shares are delivered to the Agents
pursuant to a Terms Agreement, the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement or any Terms Agreement.  In each Annual Report on Form 10-K or
Quarterly Report on Form 10-Q filed by the Company in respect of any quarter in
which sales of Shares were made by or through the Agents under this Agreement or
any Terms Agreement (each date on which any such document is filed, and any date
on which an amendment to any such document is filed, a “Company Periodic Report
Date”), or in a prospectus supplement to the Prospectus filed pursuant to Rule
424(b) promptly after each such Company Periodic Report Date in respect of any
quarter in which sales of Shares were made by or through the Agents under this
Agreement or any Terms Agreement, the Company shall set forth with regard to
such quarter the number of Shares sold through the Agents under this Agreement
or any Terms Agreement, the Net Proceeds received by the Company and the
compensation paid by the Company to the Agents with respect to sales of Shares
pursuant to this Agreement or any Terms Agreement.
 
(i) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to any Agent as principal on a Settlement Date and
promptly after each (i) date the Registration Statement or the Prospectus shall
be amended or supplemented (other than (1) by an amendment or supplement
providing solely for the determination of the terms of the Shares, (2) in
connection with the filing of a prospectus supplement that contains solely the
information set forth in Section 3(h), (3) in connection with the filing of any
current reports on Form 8-K (other than any current reports on Form 8-K which
contain financial statements, supporting schedules or other financial data,
including any current report on Form 8-K under Item 2.02 of such form that is
considered “filed” under the 1934 Act) or (4) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) (each such date, a “Registration Statement
Amendment Date”) and (ii) Company Periodic Report Date, the Company will furnish
or cause to be furnished forthwith to each Agent a certificate dated the date of
effectiveness of such amendment or the date of filing with the Commission of
such supplement or other document, as the case may be, in a form reasonably
satisfactory to the Agents to the effect that the statements contained in the
certificate referred to in Section 6(i) of this Agreement which were last
furnished to the Agents are true and correct at the time of such amendment,
supplement or filing, as the case may be, as though made at and as of such time
(except that such statements shall be deemed to relate to the Registration
Statement, the General Disclosure Package and the Prospectus as amended and
supplemented to such time) or, in lieu of such certificate, a certificate of the
same tenor as the certificate referred to in said Section 6(i), but modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented, or to the document incorporated by reference into the
Prospectus, to the time of delivery of such certificate.  As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i) or (ii) above, promptly shall be deemed to be on
or prior to the next succeeding Applicable Time.
 
(j) Upon commencement of the offering of Shares under this Agreement and each
time the Shares are delivered to each Agent as principal on a Settlement Date,
and promptly after each (i) Registration Statement Amendment Date and
(ii) Company Periodic Report Date, the Company will furnish or cause to be
furnished to each Agent and to counsel to the Agents the written opinions and
letters of counsel for the Company or other counsel reasonably satisfactory to
each Agent, dated the date of effectiveness of such amendment or the date of
filing with the Commission of such supplement or other document, as the case may
be, in a form and substance reasonably satisfactory to each Agent and counsel to
the Agents, of the same tenor as the opinions and letters referred to in
Section 6(c), (d), and (e) of this Agreement, but modified as necessary to
relate to the Registration Statement, the General Disclosure Package and the
Prospectus as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the time of delivery of such opinions and
letters or, in lieu of such opinions and letters, counsels last furnishing such
letters to the Agents shall furnish such Agents with letters substantially to
the effect that the Agents may rely on such last opinions and letters to the
same extent as though each were dated the date of the letters authorizing
reliance (except that statements in such last letters shall be deemed to relate
to the Registration Statement and the Prospectus as amended and supplemented to
the time of delivery of such letters authorizing reliance).  As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i) or (ii) above, promptly shall be deemed to be on
or prior to the next succeeding Applicable Time.
 
(k) Upon commencement of the offering of Shares under this Agreement, and at the
time Shares are delivered to each Agent as principal on a Settlement Date, and
promptly after each (i) Registration Statement Amendment Date and (ii) Company
Periodic Report Date, the Company will cause KPMG LLP, or other independent
accountants reasonably satisfactory to the Agents, to furnish to each Agent a
letter, dated the date of effectiveness of such amendment or the date of filing
of such supplement or other document with the Commission, as the case may be, in
form reasonably satisfactory to each Agent and its counsel, of the same tenor as
the letter referred to in Section 6(f) hereof, but modified as necessary to
relate to the Registration Statement, the General Disclosure Package and the
Prospectus, as amended and supplemented, or to the document incorporated by
reference into the Prospectus, to the date of such letter.  As used in this
paragraph, to the extent there shall be an Applicable Time on or following the
date referred to in clause (i) or (ii) above, promptly shall be deemed to be on
or prior to the next succeeding Applicable Time.
 
(l) The Company consents to the Agents trading in shares of Common Stock for
their own account and for the account of their clients at the same time as sales
of Shares occur pursuant to this Agreement or any Terms Agreement.
 
(m) If, to the knowledge of the Company, all filings required by Rule 424 in
connection with this offering shall not have been made or the representations in
Section 1(a) shall not be true and correct on the applicable Settlement Date,
the Company will offer to any person who has agreed to purchase Shares from the
Company as the result of an offer to purchase solicited by the Agents the right
to refuse to purchase and pay for such Shares.
 
(n) The Company will cooperate timely with any reasonable due diligence review
conducted by the Agents or their counsel from time to time in connection with
the transactions contemplated hereby or in any Terms Agreement, including,
without limitation, and upon reasonable notice providing information and making
available documents and appropriate corporate officers, during regular business
hours and at the Company’s principal offices, as the Agents may reasonably
request.
 
(o) The Company will not, without (i) giving each Agent at least five business
days’ prior written notice (or two business days’ prior written notice on any
Trading Day with respect to which the Company has not instructed either Agent to
make sales and which does not occur in any period when the delivery of a
prospectus is required in connection with the offering or sale of Shares)
specifying the nature of the proposed sale and the date of such proposed sale
and (ii) each Agent suspending activity under this program (which such Agent
shall do promptly if so requested) for such period of time as requested by the
Company or as deemed appropriate by the Agents in light of the proposed sale,
(A) sell, offer, agree to sell, contract to sell, hypothecate, pledge, grant any
option to purchase, make any short sale of, or otherwise dispose of or hedge,
directly or indirectly, except as contemplated by this Agreement or as provided
in the last sentence of this Section 3(o), any shares of Common Stock or any
securities convertible into, exchangeable or exercisable for, or that represent
the right to receive any shares of Common Stock or any securities of the Company
substantially similar to the Common Stock or publicly announce an intention to
do any of the foregoing.  Notwithstanding the provisions set forth in the
immediately preceding sentence, the Company may (1) issue shares, and options to
purchase shares, of Common Stock pursuant to stock option plans described in the
Registration Statement and the Prospectus, as those plans are in effect on the
date of this Agreement and (2) issue shares of Common Stock upon the exercise of
stock options or other securities convertible into or exchangeable for Common
Stock that are described in the Registration Statement and the Prospectus and
that are outstanding on the date of this Agreement, and issue shares of Common
Stock upon the exercise of stock options issued after the date of this Agreement
under stock option plans referred to in clause (2) of this sentence.
 
(p) To not take, directly or indirectly, any action designed to cause or result
in, or that has constituted or might reasonably be expected to constitute, under
the 1934 Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company to facilitate the sale or resale of the Shares.
 
(q) The Company will comply with all requirements of the NYSE with respect to
the issuance of the Shares and will use its reasonable best efforts to: (i) have
the Shares approved for listing on the NYSE, subject only to notice of issuance,
or (ii) file an application for listing of the Shares on the NYSE at, or prior
to, the Settlement Date.
 
Section 4. Free Writing Prospectus.
 
(a)   (i) The Company represents and agrees that it has not made and, without
the prior consent of the Agents, will not make any offer relating to the Shares
that would constitute a “free writing prospectus” as defined in Rule 405 under
the 1933 Act; and
 
(ii) each Agent represents and agrees that it has not made and, without the
prior consent of the Company, will not make any offer relating to the Shares
that would constitute a free writing prospectus required to be filed with the
Commission.
 
(b) The Company has complied and will comply with the requirements of Rule 433
under the 1933 Act applicable to any Issuer Free Writing Prospectus (including
any free writing prospectus identified in Section 4(a) hereof), including timely
filing with the Commission or retention where required and legending.
 
Section 5. Payment of Expenses.  The Company covenants and agrees with each
Agent that the Company will pay or cause to be paid the following:  (i) the
reasonable out-of-pocket expenses incurred by the Agents in connection with the
transactions contemplated hereby (regardless of whether the sale of the Shares
is consummated), including, without limitation, disbursements, fees and expenses
of the Agents’ counsel and the reasonable out-of-pocket expenses incurred by
Sandler O’Neill & Partners in connection with the postponed offering of Common
Stock by the Company commenced in July 2009 (regardless of whether the sale of
the Shares is consummated), including, without limitation, disbursements, fees
and expenses of Sandler O’Neill & Partners’ counsel and marketing and travel
expenses; (ii) the fees, disbursements and expenses of the Company’s counsel and
accountants in connection with the registration of the Shares under the 1933 Act
and all other expenses in connection with the preparation, printing and filing
of the Registration Statement, any Issuer Free Writing Prospectus and the
Prospectus and amendments and supplements thereto and the mailing and delivering
of copies thereof to the Agents; (iii) the cost of printing or producing this
Agreement, any Terms Agreement, any Blue Sky and legal investment memoranda,
closing documents (including any copying or compilations thereof) and any other
documents in connection with the offering, purchase, sale and delivery of the
Shares; (iv) all expenses in connection with the qualification of the Shares for
offering and sale under state securities laws as provided in
Section 3(b) hereof, including the fees and disbursements of counsel for the
Agents in connection with such qualification and in connection with the Blue Sky
and legal investment memoranda; (v) all fees and expenses in connection with the
supplemental listing of the Shares on the NYSE; (vi) the filing fees incident
to, and the fees and disbursements of counsel for the Agents in connection with,
securing any required review by the Financial Industry Regulatory Authority
(“FINRA”) of the terms of the sale of the Shares; (vii) the cost of preparing
stock certificates; (viii) the cost and charges of any transfer agent or
registrar; (ix) any transaction fees imposed by any governmental, regulatory or
self-regulatory organization in respect of the sale of the Shares, and (x) all
other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section;
provided, however, that in no event will the Company be responsible for the
expenses described in clause (i) in excess of $375,000.
 
Section 6. Conditions of Agents’ Obligations.  The obligations of the Agents
hereunder shall be subject, in their discretion, to the condition that all
representations and warranties and other statements of the Company herein or in
certificates of any officer of the Company delivered pursuant to the provisions
hereof are true and correct as of the time of the execution of this Agreement,
the date of any executed Terms Agreement and as of each Registration Statement
Amendment Date, Company Periodic Report Date, Applicable Time and Settlement
Date, to the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:
 
(a) The Prospectus shall have been filed with the Commission pursuant to
Rule 424(b) on or prior to the date hereof and in accordance with
Section 3(a) hereof; any other material required to be filed by the Company
pursuant to Rule 433(d) shall have been filed with the Commission within the
applicable time periods prescribed for such filings by Rule 433 under the 1933
Act; no stop order suspending the effectiveness of the Registration Statement or
any part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission; and all requests for
additional information on the part of the Commission shall have been complied
with; and the FINRA shall have raised no objection to the fairness and
reasonableness of the underwriting terms and arrangements.
 
(b) On every date specified in Section 3(i) hereof and on such other dates as
reasonably requested by the Agents, Manatt, Phelps & Phillips, LLP, counsel for
the Agents, shall have furnished to the Agents such written opinion or opinions,
dated as of such date, with respect to such matters as the Agents may reasonably
request, and such counsel shall have received such papers and information as
they may reasonably request to enable them to pass upon such matters.
 
(c) On every date specified in Section 3(j) hereof and on such other dates as
reasonably requested by the Agents following the filing of any current reports
on Form 8-K, the General Counsel for the Company shall have furnished to the
Agents written opinion or opinions, dated as of such date, in form and substance
satisfactory to the Agents.
 
(d) On every date specified in Section 3(j) hereof and on such other dates as
reasonably requested by the Agents following the filing of any current reports
on Form 8-K, Carlsmith Ball LLP, Hawaii counsel for the Company, shall have
furnished to the Agents written opinion or opinions, dated as of such date, in
form and substance satisfactory to the Agents.
 
(e) On every date specified in Section 3(j) hereof and on such other dates as
reasonably requested by the Agents following the filing of any current reports
on Form 8-K, Sullivan & Cromwell LLP, special counsel for the Company, shall
have furnished to the Agents written opinion or opinions, dated as of such date,
in form and substance satisfactory to the Agents.
 
(f) At the dates specified in Section 3(k) hereof and on such other dates as
reasonably requested by the Agents following the filing of any current reports
on Form 8-K, the independent accountants of the Company who have certified the
financial statements of the Company and the Subsidiaries included or
incorporated by reference in the Registration Statement shall have furnished to
the Agents a letter, dated as of the date of delivery thereof and addressed to
the Agents, in form and substance reasonably satisfactory to the Agents and
their counsel, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to agents with respect to the
financial statements of the Company and the Subsidiaries included or
incorporated by reference in the Registration Statement.
 
(g)   (i) Neither the Company nor any of its Subsidiaries shall have sustained
since the date of the latest audited financial statements included in each of
the General Disclosure Package and the Prospectus any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth or contemplated in each of the
General Disclosure Package and the Prospectus, and (ii) since the respective
dates as of which information is given in each of the General Disclosure Package
and the Prospectus there shall not have been any change in the capital stock or
long-term debt of the Company or any of its subsidiaries or any change, or any
development involving a prospective change, in or affecting the general affairs,
management, financial position, shareholders’ equity or results of operations of
the Company and its subsidiaries, otherwise than as set forth or contemplated in
each of the General Disclosure Package and the Prospectus, the effect of which,
in any such case described in clause (i) or (ii), is in the judgment of the
Agents so material and adverse as to make it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares being delivered
on the Settlement Date on the terms and in the manner contemplated in each of
the General Disclosure Package and the Prospectus.  As used in this paragraph,
references to the General Disclosure Package and the Prospectus exclude any
amendments or supplements thereto subsequent to the date of this Agreement.
 
(h) Upon commencement of the offering of Shares under this Agreement and on such
other dates as reasonably requested by either Agent, the Company will furnish or
cause to be furnished promptly to the Agents a certificate of an officer in a
form satisfactory to the Agents stating the minimum price for the sale of such
Shares pursuant to this Agreement and the maximum number of Shares that may be
sold pursuant to this Agreement or, alternatively, maximum gross proceeds from
such sales, as authorized from time to time by the Company’s Board of Directors
or a duly authorized committee thereof or, in connection with any amendment,
revision or modification of such minimum price or maximum Share number or
amount, a new certificate with respect thereto;
 
(i) On each date specified in Section 3(i), each Agent shall have received
certificates of officers of the Company satisfactory to each Agent, dated as of
such date, as to the accuracy of the representations and warranties of the
Company herein, as to the performance by the Company of all of its obligations
hereunder to be performed as of such date, as to the matters set forth in
subsections (a) and (g) of this Section and as to such other matters as the
Agents may reasonably request.
 
(j) The Company shall have complied with the provisions of Section 3(c) hereof
with respect to the timely furnishing of prospectuses.
 
(k) On such dates as reasonably requested by the Agents, the Company shall have
conducted due diligence sessions, in form and substance satisfactory to the
Agents.
 
(l) All filings with the Commission required by Rule 424 under the 1933 Act to
have been filed by each Applicable Time or related Settlement Date shall have
been made within the applicable time period prescribed for such filing by
Rule 424 under the 1933 Act (without reliance on Rule 424(b)(8) under the 1933
Act).
 
(m) On or after the date hereof (i) no downgrading shall have occurred in the
rating accorded to the Company’s debt securities or preferred stock by any
“nationally recognized statistical rating organization,” as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the 1933 Act, and (ii) no
such organization shall have publicly announced that it has under surveillance
or review, with possible negative implications, its rating of the Company’s debt
securities or preferred stock.
 
(n) On or after the date hereof there shall not have occurred any of the
following: (i) a suspension or material limitation in trading in securities
generally on the NYSE, the Nasdaq Global Market or the Nasdaq Global Select
Market; (ii) a suspension or material limitation in trading of any securities of
the Company on any exchange or in the over-the-counter market; (iii) a general
moratorium on commercial banking activities declared by either federal, New York
or Hawaii state authorities; (iv) any major disruption of settlements of
securities, payment, or clearance services in the United States or any other
country where such securities are listed, or (v) the outbreak or escalation of
hostilities involving the United States or the declaration by the United States
of a national emergency or war or a material adverse change in general economic,
political or financial conditions, or currency exchange rates or exchange
controls, including without limitation as a result of terrorist activities after
the date hereof, or any other calamity or crisis, if the effect of any such
event specified in this clause (v), in the judgment of either Agent, is so
material and adverse as to make it impracticable or inadvisable to proceed with
the public offering or the delivery of the Shares being delivered on the
Settlement Date on the terms and in the manner contemplated in either the
General Disclosure Package or the Prospectus or to enforce contracts for the
sale of the Shares.
 
(o)  The Shares shall either have been (i) approved for listing on the NYSE,
subject only to notice of issuance, or (ii) the Company shall have filed an
application for listing of the Shares on the NYSE at, or prior to, the
Settlement Date.
 
Section 7. Indemnification.
 
(a) The Company shall indemnify and hold harmless each Agent against any losses,
claims, damages or liabilities, joint or several, to which such Agent may become
subject, under the 1933 Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus, or any amendment or supplement thereto, any Issuer
Free Writing Prospectus or any “issuer information” filed or required to be
filed pursuant to Rule 433(d) under the 1933 Act, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and will reimburse each Agent for any legal or other expenses reasonably
incurred by such Agent in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, in reliance upon and in conformity with written information
furnished to the Company by the Agents expressly for use therein (provided,
however, that the Company and the Agents hereby acknowledge and agree that the
only information that the Agents have furnished to the Company specifically for
inclusion in the Registration Statement, the Basic Prospectus, the Prospectus
Supplement or the Prospectus, or any amendment or supplement thereto, or any
Issuer Free Writing Prospectus, is the Agents’ names and the last sentence of
the first paragraph appearing in the Prospectus Supplement relating to no
stabilizing transactions in the section entitled “Plan of Distribution.”
 
(b) The Agents shall indemnify and hold harmless the Company against any losses,
claims, damages or liabilities to which the Company may become subject, under
the 1933 Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement, the Basic Prospectus, the Prospectus Supplement, or the
Prospectus, or any amendment or supplement thereto, or any Issuer Free Writing
Prospectus, or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein not misleading, in each case to the extent, but only
to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Basic
Prospectus, the Prospectus Supplement, or the Prospectus, or any amendment or
supplement thereto, or any Issuer Free Writing Prospectus, in reliance upon and
in conformity with written information furnished to the Company by the Agents
expressly for use therein; and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with investigating or
defending any such action or claim as such expenses are incurred.
 
(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of the commencement of any action, such indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under such subsection, notify the indemnifying party in writing of the
commencement thereof; but the omission so to notify the indemnifying party shall
not relieve it from any liability which it may have to any indemnified party
otherwise than under such subsection except and then only to the extent such
indemnifying party is materially prejudiced thereby.  In case any such action
shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party, and,
after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 7 for any legal expenses of
other counsel or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.  No indemnifying party shall, without the written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.
 
(d) If the indemnification provided for in this Section 7 is unavailable to or
insufficient to hold harmless an indemnified party under subsection (a) or
(b) above in respect of any losses, claims, damages or liabilities (or actions
in respect thereof) referred to therein, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and the Agents on the other from the
offering of the Shares.  If, however, the allocation provided by the immediately
preceding sentence is not permitted by applicable law or if the indemnified
party failed to give the notice required under subsection (c) above, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
each Agent on the other in connection with the statements or omissions which
resulted in such losses, claims, damages or liabilities (or actions in respect
thereof), as well as any other relevant equitable considerations.  The relative
benefits received by the Company on the one hand and the Agents on the other
shall be deemed to be in the same proportion as the total net proceeds from the
offering (before deducting expenses) received by the Company bear to the total
compensation hereunder received by the Agents.  The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Agent on the other and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and the Agents agree that it would not be just and
equitable if contributions pursuant to this subsection (d) were determined by
pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to above in this subsection
(d).  The amount paid or payable by an indemnified party as a result of the
losses, claims, damages or liabilities (or actions in respect thereof) referred
to above in this subsection (d) shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.  Notwithstanding the
provisions of this subsection (d), no Agent shall be required to contribute any
amount in excess of the amount by which the total price at which the Shares were
offered to the public exceeds the amount of any damages which such Agent has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
(e) The obligations of the Company under this Section 7 shall be in addition to
any liability which the Company may otherwise have and shall extend, upon the
same terms and conditions, to each person, if any, who controls (within the
meaning of the 1933 Act) either Agent, or any of the respective partners,
directors, officers and employees of either Agent or any such controlling
person; and the obligations of the Agents under this Section 7 shall be in
addition to any liability which the Agents may otherwise have and shall extend,
upon the same terms and conditions, to each director of the Company (including
any person who, with his or her consent, is named in the Registration Statement
as about to become a director of the Company), each officer of the Company who
signs the Registration Statement and to each person, if any, who controls the
Company within the meaning of the 1933 Act.
 
Section 8. Representations, Warranties and Agreements to Survive Delivery.  The
respective indemnities, agreements, representations, warranties and other
statements of the Company and the Agents, as set forth in this Agreement or made
by or on behalf of them, respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation (or any statement as
to the results thereof) made by or on behalf of the Agents or any controlling
person of the Agents, or the Company, or any officer or director or controlling
person of the Company, and shall survive delivery of and payment for the Shares.
 
Section 9. No Advisory or Fiduciary Relationship.  The Company acknowledges and
agrees that (i) the Agents are acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the offering of Shares
contemplated hereby (including in connection with determining the terms of such
offering) and (ii) the Agents have not assumed an advisory or fiduciary
responsibility in favor of the Company with respect to the offering contemplated
hereby or the process leading thereto (irrespective of whether the Agent has
advised or is currently advising the Company on other matters) or any other
obligation to the Company except the obligations expressly set forth in this
Agreement and (iii) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate.  The Company agrees that it will
not claim that either Agent has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.
 
Section 10. Termination.
 
(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement with respect to either Agent or both
Agents in its sole discretion at any time.  Any such termination shall be
without liability of any party to any other party, except that (i) with respect
to any pending sale through either Agent for the Company, the obligations of the
Company, including in respect of compensation of such Agent, shall remain in
full force and effect notwithstanding such termination; and (ii) the provisions
of Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain
in full force and effect notwithstanding such termination.
 
(b) Each Agent shall have the right, by giving written notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time;
provided, however that such termination shall only be with respect to the Agent
giving notice and shall have no effect on any other Agent’s rights or
obligations under this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of
Section 1, Section 5, Section 7 and Section 8 of this Agreement shall remain in
full force and effect notwithstanding such termination.
 
(c) This Agreement shall remain in full force and effect unless and until
terminated pursuant to Section 10(a) or (b) above, or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement or pursuant to this clause (c) shall in all cases be deemed to provide
that Section 1, Section 5, Section 7 and Section 8 of this Agreement shall
remain in full force and effect.
 
(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by any Agent or the Company, as the case may be.  If such termination
shall occur prior to the Settlement Date for any sale of Shares, such sale shall
settle in accordance with the provisions of Section 2(g) hereof; provided,
however that, if this Agreement is terminated with respect to either Agent, the
terminated Agent shall no longer be entitled to the compensation set forth in
Section 2 hereof from sales made by the continuing Agent and the continuing
Agent shall be entitled to the full compensation of 2.5%.
 
(e) In the case of any purchase by an Agent pursuant to a Terms Agreement, the
Agent may terminate this Agreement and such Terms Agreement, at any time at or
prior to the Settlement Date for such purchase as a result of the occurrence of
any of the events set forth in Sections 6(g) or 6(n) hereof.
 
Section 11. Notices.  All statements, requests, notices and agreements hereunder
shall be in writing, and if to the Agents shall be delivered or sent by mail,
electronic or facsimile transmission to Sandler O’Neill & Partners, L.P., 919
Third Avenue, 6th Floor, New York, NY 10022, Attention: General Counsel and to
RBC Capital Markets Corporation, 3 World Financial Center, 200 Vesey Street, 8th
Floor, New York, NY  10006; and if to the Company shall be delivered or sent by
mail to 220 South King Street, Honolulu, HI 96813, Attention: Glenn K.C. Ching –
Senior Vice President and General Counsel.  Any such statements, requests,
notices or agreements shall take effect upon receipt thereof.
 
Section 12. Parties.  This Agreement shall be binding upon, and inure solely to
the benefit of, the Agents and the Company and, to the extent provided in
Sections 7 and 8 hereof, the officers and directors of the Company and the
Agents and each person who controls the Company or the Agents, and their
respective heirs, executors, administrators, successors and assigns, and no
other person shall acquire or have any right under or by virtue of this
Agreement.  No purchaser of Shares through the Agents shall be deemed a
successor or assign by reason merely of such purchase.
 
Section 13. Time of the Essence; Business Day.  Time shall be of the essence of
this Agreement.  As used herein, the term “business day” shall mean any day when
the Commission’s office in Washington, D.C. is open for business.
 
Section 14. Waiver of Jury Trial.  The Company and the Agents hereby irrevocably
waive, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby.
 
Section 15. Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
 
Section 16. Counterparts.  This Agreement and any Terms Agreement may be
executed by any one or more of the parties hereto and thereto in any number of
counterparts, each of which shall be deemed to be an original, but all such
respective counterparts shall together constitute one and the same
instrument.  This Agreement and any Terms Agreement may be delivered by any
party by facsimile or other electronic transmission.
 
Section 17. Severability.  The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof.  If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
[Signatures on next page]

--------------------------------------------------------------------------------


    If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the parties hereto in accordance with its terms.


 
Very truly yours,
 


 
CENTRAL PACIFIC FINANCIAL CORP.
 
 
By:
/s/ Dean K. Hirata

 
Name: Dean K. Hirata

 
Title: Chief Financial Officer

 
Accepted as of the date hereof:
 
Sandler O’Neill & Partners, L.P.

By:
Sandler O’Neill & Partners Corp.,

 
the sole general partner

 
By:
/s/ Brian R. Sterling

 
Name: Brian R. Sterling

 
Title: An Officer of the Corporation

 

RBC Capital Markets Corporation
 
By:
/s/ Joseph L. Morea

 
Name: Joseph L. Morea

 
Title: Managing Director

 
 

--------------------------------------------------------------------------------

Annex 1
 
Central Pacific Financial Corp.
 
Common Stock
(without par value)
 
TERMS AGREEMENT
 
[Name of Agent]
 
Ladies and Gentlemen:
 
Central Pacific Financial Corp., a Hawaii corporation (the “Company”), proposes,
subject to the terms and conditions stated herein and in the Distribution
Agreement, dated September [4], 2009 (the “Distribution Agreement”), among the
Company, Sandler O’Neill & Partners, L.P. and RBC Capital Markets Corporation,
to sell to [Name of Agent] (the “Agent”) the securities specified in the
Schedule hereto (the “Purchased Securities”).


Each of the provisions of the Distribution Agreement not specifically related to
the solicitation by the Agent, as agent of the Company, of offers to purchase
securities is incorporated herein by reference in its entirety, and shall be
deemed to be part of this Terms Agreement to the same extent as if such
provisions had been set forth in full herein.  Each of the representations and
warranties set forth therein shall be deemed to have been made at and as of the
date of this Terms Agreement and the Applicable Time, except that each
representation and warranty in Section 1 of the Distribution Agreement which
makes reference to the Prospectus (as therein defined) shall be deemed to be a
representation and warranty as of the date of the Distribution Agreement in
relation to the Prospectus, and also a representation and warranty as of the
date of this Terms Agreement and the Settlement Date in relation to the
Prospectus as amended and supplemented to relate to the Purchased Securities.


An amendment to the Registration Statement (as defined in the Distribution
Agreement), or a supplement to the Prospectus, as the case may be, relating to
the Purchased Securities in the form heretofore delivered to the Agent is now
proposed to be filed with the Securities and Exchange Commission.


Subject to the terms and conditions set forth herein and in the Distribution
Agreement which are incorporated herein by reference, the Company agrees to sell
to the Agent and the latter agrees to purchase from the Company the number of
Purchased Securities at the time and place and at the purchase price set forth
in the Schedule hereto.


If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Agent and the Company in accordance with its terms.


 
Very truly yours,
 
Central Pacific Financial Corp.
 
By:  ____________________                                                    
 
Name:
Title:
 
 
Accepted as of the date hereof:
 
[Name of Agent]
By:
_________________________________,

 
_________________________________

 
 
By:
_________________________________

 
Name:

 
Title:

--------------------------------------------------------------------------------


 
SCHEDULE OF PURCHASED SECURITIES



Central Pacific Financial Corp. agrees to sell to the Agent listed below and the
Agent listed below agrees to purchase from Central Pacific Financial Corp.,
pursuant to the Terms Agreement to which this schedule is attached, as follows:


NAME OF AGENT:


NUMBER OF PURCHASED SECURITIES:


TIME AND PLACE:


PURCHASE PRICE:

